Citation Nr: 0719203	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  06-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran was a member of the Army Reserve, with active 
duty for training and inactive duty training from August 24, 
1989, to January 26, 1990, and was ordered to active duty 
from January 21 to December 27, 2003.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefit.  In August 2006, the 
veteran testified before the undersigned at a videoconference 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The veteran has requested that service connection be awarded 
for his claimed hypertension, which he contends began while 
he was in service.  The veteran's service medical records do 
show that he had borderline hypertension at the time of his 
Army Reserve entrance examination.  Readings throughout these 
records were considered to be borderline, although he was 
never treated for hypertension and this condition was not 
actually diagnosed during service.  He denied at the time of 
his January 2003 pre-deployment examination, and at his 
November 2003 post-deployment examination, that he was 
suffering from any disorders, to include hypertension.

The veteran has testified that he was treated at a private 
facility following a motor vehicle accident in approximately 
2001.  He said he believes that blood pressure readings were 
taken at that time.  The Board finds that these records 
should be obtained and associated with the claims folder 
prior to a final determination of his claim.  

The veteran was afforded a VA examination in January 2005.  
This examination diagnosed only borderline hypertension.  
However, the Board notes that this diagnosis was based upon 
only two blood pressure readings, and there was no attempt to 
obtain a series of readings over a number of days (which may 
require that the veteran be admitted for observation and 
evaluation).  In addition, the examination report indicated 
that the examiner had not reviewed the veteran's claims 
folder.  For these reasons, the Board finds that the January 
2005 examination is inadequate to support a final decision on 
this claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request a signed 
release authorizing VA to obtain the records 
from Einstein Hospital in Philadelphia, 
Pennsylvania.  Also ask him to provide an 
address for that facility.  

a.  Once this information is received, 
contact that facility and request copies of 
all treatment records relating to the 
veteran dating from 2001, and place any 
records received in the claims folder.

b.  Document all efforts to obtain those 
records.  If they are not available, it must 
be so stated, in writing, in the claims 
folder.

2.  Following completion of the above-requested 
development, afford the veteran a 
cardiovascular examination, to include a period 
of admission for observation and evaluation, if 
deemed necessary.  The claims folder, to 
include any records obtained through this 
Remand, must be made available to the examiner 
to review in conjunction with the examination, 
and the examiner must indicate in the 
examination report that the claims folder was 
so reviewed.  

a.  Ask the examiner to provide a definitive 
diagnosis as to whether the veteran does or 
does not have the disease of hypertension.  

b.  If hypertension is diagnosed, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder was first 
manifested in service, or whether initial 
manifestation of hypertension in service is 
unlikely (i.e., less than a 50-50 degree of 
probability).

c.  The examiner should also render an 
opinion as to whether any hypertension 
existed prior to the veteran's entrance onto 
active duty.  If hypertension is determined 
to have existed prior to service, the 
examiner must render an opinion as to 
whether it is at least as likely as not that 
the disorder was aggravated during his 
period of service, i.e., underwent an 
increase in severity beyond its natural 
progression, or whether aggravation in 
service is unlikely.

d.  NOTE:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  NOTE:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

f.  All special studies deemed necessary 
must be conducted, and a complete rationale 
for any opinions expressed must be provided.  
If any question cannot be answered without 
resorting to pure speculation, this should 
be stated.

3.  After the above-requested development has 
been completed, the veteran's claim for service 
connection for hypertension must be 
readjudicated.  If the decision remains adverse 
to the veteran, he and his representative must 
be provided an appropriate supplemental 
statement of the case and an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


